PER CURIAM:
Gayle Gene S. Navey appeals the district court’s order dismissing her employment discrimination suit for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Navey v. Va. Beach City Pub. Schs., No. 2:11-cv-00142-RAJ-TEM (E.D.Va. Sept. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.